DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-15 are objected to because of the following informalities:  Claims 2-15 recite "A heat exchanger" and should be amended to recite --The heat exchanger--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (KR100790382B1, herein Han).
In regards to claim 1, Han discloses
A heat exchanger (Fig.1) comprising:
at least one fluid tube (Fig.2) configured to extend substantially orthogonally to a wind direction (Fig.1), the fluid tube having a first wall (upper side shown in Fig.2) and a second wall (lower side), and the fluid tube comprising:

In regards to claim 2, Han discloses that the first outer wall and the second outer wall are formed by a pair of sidewalls of the fluid tube (Fig.2).
In regards to claim 3, Han discloses that the at least one slot is an elongated slot extending along a longitudinal axis of the fluid tube (Fig.2).
In regards to claim 4, Han discloses that the at least one fluid tube is a flat fluid tube (Fig.2).
In regards to claim 7, Han discloses that the heat exchanger comprises a plurality of fluid tubes (Fig.1) and lamellas (60) arranged between at least some of the said fluid tubes so as to extend through substantially the entire heat exchanger in the wind direction (Fig.1).
In regards to claim 8, Han discloses that the first inner wall and the second inner wall are formed by a pair of elongated bars (Fig.1).
In regards to claim 9, Han discloses that the first inner wall comprises a pair of first diverging sections (see Fig.A below, end sections of each inner wall) and the second inner wall comprises a corresponding pair of second diverging sections (Fig.A), whereby the first diverging section extends towards the first outer wall and the second diverging section extends towards the second outer wall, whereby the first diverging sections are arranged opposite to the respective second diverging sections so as to form the common area (Fig.A).

    PNG
    media_image1.png
    534
    692
    media_image1.png
    Greyscale

In regards to claim 10, Han discloses that the first wall and/or the second wall comprise(s) at least one protruding element (sections between slots 58) protruding from the said first or second wall, whereby said protruding element is configured to retain the first inner wall and the second inner wall so as to form the common area (Fig.2).
In regards to claim 11, Han discloses that the fluid tube comprises a plurality of slots (58) and protruding elements (sections between slots 58) along the longitudinal axis of the fluid tube (Fig.2), whereby the protruding elements are arranged between the slots of the first wall and/or the slots of the second wall (Fig.2).
In regards to claim 13, Han discloses that the heat exchanger is a block heat exchanger (Fig.1).
In regards to claim 14, Han discloses that the inner walls are interconnected by means of the common area (Fig.2), whereby the common area is formed by embossing the first wall and/or embossing the second wall so as to form said inner walls and the common area (Fig.2).
In regards to claim 15, Han discloses that the fluid tube has a first end (near header 10) and a second end (near header 20), whereby the inner walls are joined at the ends of the fluid tube (Fig.2) and each end extend into one of the manifolds (Fig.3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Sasaki (US 5,318,114).
In regards to claims 5 and 6, Han does not disclose that turbulators are arranged inside the tube sections.
	Sasaki teaches a heat exchanger (Fig.1) comprising tubes (21), wherein turbulators (Fig.6, 63) are arranged inside the tube sections, and wherein the turbulator is formed by dimples arranged on a first wall and/or on a second wall of the fluid tube (Fig.6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han’s tubes to include turbulators formed by dimples on the first wall and/or the second wall as taught by Sasaki in order to increase heat transfer inside the tubes.
In regards to claim 12, Han discloses that the pair of manifolds comprises a first manifold (10) and a second manifold (20), but does not specifically disclose that the fluid tube is configured to extend in a vertical direction.
	Sasaki teaches fluid tubes extend in a vertical direction (Fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han’s tubes to extend in a vertical direction as taught by Sasaki depending on the configuration use of the heat exchanger. In addition, it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 (VI-C).
	
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Jensen (US 2011/0000640).
In regards to claim 16, Han discloses a heat exchanger of claim 1, but does not specifically disclose a wind turbine comprising a heat exchanger according to claim 1.
	Jensen teaches a wind turbine comprising a heat exchanger (Fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han’s heat exchanger to be part of a wind turbine such as the one taught by Jensen depending on the use of the heat exchanger.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raheena R Malik/Examiner, Art Unit 3763